PELHAM, J.
— No exception is shoAvn to have been' reserved to the ruling of the court on any matter of evidence, and the only questions presented by the record are the refused charges.
The evidence is in conflict, and the general charge requested by the defendant could not properly have been given. It is not within the province of the court to direct the verdict under such circumstances. — Wright v. State, 156 Ala. 108, 47 South. 201.
Charges B and D are abstract as applied to the facts of the case. — Shelton v. State, 144 Ala. 160, 42 South. 30; Handy v. State, 121 Ala. 13, 25 South. 1023. These charges raise questions which were not issues in the trial. — Washington v. State, 155 Ala. 2, 46 South. 778.
Charge C predicates an acquittal on the failure of every juror to be convinced beyond a reasonable doubt of the guilt of the defendant. — Outler v. State, 147 Ala. 39, 41 South. 460; Parker v. State, 5 Ala. App. 64, 59 South. 518.
Charge E so couples different legal propositions as to convert them into an argument for the evident purpose of discrediting the testimony of the state’s witness, and thus had a tendency to confuse or mislead. The *349court is under uo duty to give a charge that is argumentative (Greer v. State, 156 Ala. 15, 47 South. 300; Hill v. State, 156 Ala. 3, 46 South. 864), and, even though a charge asserts a correct proposition of law, the court will not' be put in error for refusing it unless free from all tendency to confuse or mislead. — A. B. & Ry. Co. v. Wheeler, 154 Ala. 530, 46 South. 262.
The'record shows no error, and the judgment of the lower court will be affirmed.
Affirmed.